Eberhardt, Judge.
Conceding, but without deciding, that the evidence demanded a finding that the defendant was negligent and that this negligence was the proximate cause of the automobile collision, the evidence authorized but.did not demand a finding that plaintiff had suffered any injury attributable to the collision. The jury is the judge of the veracity of parties and witnesses; under the evidence in this record they were authorized to disbelieve plaintiff’s claim of injury as a result of the collision. Accordingly the judgment for defendant, based upon the verdict of the jury, will *80not be disturbed. Miller v. Dean, 113 Ga. App. 869 (1) (150 SE2d 191).

Felton, C. J., and Hall, J., concur.

Argued January 3, 1967
Decided January 11, 1967
Rehearing denied January 23, 1967.
Edenfield, Heyman & Sizemore, Newell Edenfield, Benjamin H. Oehlert, III, for appellant.
Long, Weinberg & Ansley, Palmer H. Ansley, for appellee.

Judgment- affirmed.